Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 1 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VS. Civil/Criminal No. 19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR 1.D. IN SENT INTO
EVIDENCE JURY
(date & time)

001 Sadie’s Birth Certificate 2jec | 2/26 DiMavre 2/4 Vdden
Thorn Business Record

002 Certification for Spotlight i kK ” u
Records
Spotlight: Backpage Ad - Post ID

603 17369355 3.15.15 at 3:33am " 6 " “

. Spotlight: Backpage Ad - Post ID

003A 17369355 3.15.15 at 3:46am " u " "
Spotlight: Backpage Ad - Post ID

004 17416769 3.21.15 at 3:34am " 4 4 "

004A Spotlight: Backpage Ad - Post ID
17416769 3.21.15 at 3:47am . “ u "
Spotlight: Backpage Ad - Post ID

0048 17416769 3.21.15 at 3:55pm . " ‘ .
Spotlight: Backpage Ad - Post ID

oo4c 17416769 3.22.15 at 3:34 p.m. % “ " "
Spotlight: Backpage Ad - Post ID

004D 17416769 3.22.15 at 3:46am " “ ‘ "
Spotlight: Backpage Ad - Post ID

O04E 17416769 3.22.15 at 9:35am " " “ a

004F Picture of Sadie and Mary " " iT u
Spotlight: Backpage Ad - Post ID

005 17417738 3.22.15 at 9:39pm " au ‘ “
Spotlight: Backpage Ad - Post ID

006 17462641 3.27.15 at 3:33am “ " " ‘
Spotlight: Backpage Ad - Post ID

\

006A 17462641 3.27.15 at 4:09am 4 " " "
Spotlight: Backpage Ad - Post ID

007 17468780 3.27.15 at 9:44pm " . " "
Spotlight: Backpage Ad - Post ID

007A 17468780 3.27.15 at 10:01pm " " " "
Spotlight: Backpage Ad - Post ID

008 17530475 4.3.2015 at 9:36 p.m. . " "
Spotlight: Backpage Ad - Post ID

009 17468780 (Picture of Sadie and 1 6 tt u
Jessica)
Spotlight: Backpage Ad - Post ID .

010 17530475 4.03.15 at 9:36pm “ “ “ t

 

 

 

 

 

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 2 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post
2.7.18 (page 1256)

 

 

a

 

a4

 

VS. Civil/Criminal No. _19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR 1.D. IN SENT INTO
EVIDENCE JURY
(date & time)
Spotlight: Backpage Ad - Post ID ’ .
|| OLA 17530475 4.03.15 at 9:54pm 21 2leb Di Mauve ce

Spotlight: Backpage Ad - Post ID

011 17583604 4.10.15 at 3:34am “ " ‘ "
From Spotlight: Picture of

O11A Sadie wearing Jordans " M " .
Spotlight: Backpage Ad - Post ID

i

O12 17600086 4.11.15 at 9:34pm " “ "
Spotlight: Backpage Ad - Post ID

012A 17600086 4.11.15 at 10:16pm . N " "
AT&T Subscriber Information

014 for Defendant “ " " "
AT&T Phone Records

014a Defendant (CD) ‘ " \ wt
Excerpts from AT&T Phone

'

O14a-4 Calls (on CD) k Mt | .
Excerpts from AT&T SMS

O14a-2 Messages (on CD) u M " "
AT&T Certification by

0148 Custodian of Records " a " «
T Mobile Subscriber

015 Information for Mary " " " "
T Mobile Certification of

ue

015A Custodian of Records " " “
Sprint Boost Mobile Subscriber

016 Information ¢ al i rv}
Sprint Certification of

O16A Custodian of Records " “ " "
Defendant's Instagram Account

017 With Certificate of Authenticity 3 / t S/e Johnson "

017A Establishing

: Account//Supreme_p16 u 4 at *

8.15.18 (page 1)

17B Conversation between
Defendant and Mary " % 4
1.15.18 (pages 1283-1300)

017C Diamond Monroe Instagram Ad

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 3 of 10

 

vs.

Terrell Armstead

Civil/Criminal No.

19CR369(APM)

 

EXHIBIT
NUMBER

DESCRIPTION OF EXHIBITS

MARKED
FOR 1.D.

RECEIVED
IN
EVIDENCE

WITNESS

EXHIBITS
SENT INTO —
JURY
(date & time)

 

017D

Message from Sadie to
Defendant (dance schedule)
3.20.18 (page 1177)

3/2

3/z

Jobuwn

4/4
4300 am

 

O17E

Conversation between
Defendant and Sadie (working
at Archibalds and new school
girl outfit)

‘3.20.18 (pages 1175-1176)

\e

Ty

"

 

017F

Conversation between
Defendant and
“selfmade_loyaltyyy” and
“queen_seashells_”
4.22.18 (1146-1149)

\

it

"

nN

 

017G

R.I.P. Backpage//Choosing
Season
4.7.18 (pages 971-972)

it

i

W

\

 

017H

Conversation between
Defendant and Olga
6.25.18 (pages 655-680)

2/28

2/z8

olga

nN

 

017)

Exchange between Defendant
and “216rhgo”.
6.25.18 (651-654)

Tohmsin

 

017)

Exchange between
“boricuamxmi” and Defendant
7.6.2018 (pages 601-607)

at

uw

 

017K

Exchange between Defendant
and “hood. rich”
7.14.18 (pages 562-578)

ul

a

1

w

 

O17L

Exchange between Defendant
and “ms.diamondmonroe”
7.15.18 (pages 550-557)

u

0

"

 

017M

Exchange between Sadie and
Defendant
7.19.18 (pages 517-523)

W

it

at

 

017N

Exchange between Defendant
and “littlexnightmarex”
7.7.18 (pages 331-336)

Ml

u

"

 

0170

Defendant holding money next
to female bent over
2.22.18 (page 258)

|

 

 

017P

 

Picture of Sadie with gun
4.7.18 ( page235)

 

 

 

at

 

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 4 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs, Civil/Criminal No. 19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
0170 Picture of Sadie with money 2/4
and guns on red sofa 3/z s/z Doluson 4400 an
4.21.18 (pages 219-220)
017R Picture of Defendant “DMV
made me and ya bitch paid me” " rT) ul ut
5.14.18 (pages 193-194)
0175 Picture of Defendant w/
Friends holding guns “Bros” te " a u
5.17.18 (pages 187-188)
017T Picture of Sadie with money on
bed u a " tu
5.17.18 (pages 185-186)
017U “A Bottom Bitch is not a GF” “ " \
6.16.18 (pages 118-119) "
017V “t put pressure on my bitches. .
. if they don’t fold. .. they turn \s tt 4
into diamonds” 4
6.27.18 (pages 99-100)
017W Picture of Olga and Sadie
pointing gun. “Drop dead ‘LZ [t8 2/28 olan
gorgeous
7.11.18 (pages 61-62)
017X Sadie Supreme Tattoo picture
7.15.18 (pages 45-46) a]z siz Tokuson "
0177 Olga Supreme Tattoo picture
7.15.2018 (pages 43-44) u " it “
0172 Everyone has a Role
7.18.2018 (pages 37-38) " " " ‘
017AB SUPREME LIFESTYLE
7.24.2018 (pages 24-29) " " " "
017AC Picture of Defendant and Sadie
at aclub N rT] i y
5.26.18. (pages 168 - 169)
017AD Picture of Defendant at
Montgomery County
Courthouse " K\ " ‘
7.16.18 (page 39-40)
017AE Squares \
7.27.18 (pages 20-21) . " " 4
017A4B SUPREME LIFESTYLE

 

7.24.2018 (pages 24-29)

 

ie

 

 

 

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 5 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

linked with
Lil.bit.hoe666@gmail.com

 

 

 

 

 

vs. Civil/Criminal No. _19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
018 Jessica’s Backpage Ad 2] Zlob Di Mauro a4
uw av §$00 avs

12 pages containing Jessica’s

018A Backpage Ads it 7] " ul
Excerpts from Defendant's

018a1 AT&T phone records (Voice i) M i y
usage) starting at page 369
Excerpts from Defendant's

018a2 AT&T phone records (Voice tt " N v
usage) starting at page 420
Excerpts from Defendant’s

018a3 AT&T phone records (SMS " ut yn ht
messages) starting at page 431
Jessica’s Arrest Photo 3

0188 }/z a/z our \

Summons Issued to Defendant

018C and to Walker Jamal Davis by ot Nu " "
Detective Ohr
Google Subscriber Information

020 TrapkingS705 Gmail Account 2/2 Z/2 DiMevre "
Google Subscriber Information

020A Trapking5705 Gmail Creation 1 2/ze 4 "
Date
Google Certificate of

0208 Authenticity for TrapkingS705 ml 4 / s " i
Account

020c Lo Luciano Twitter Video 1 (CD) " 2/2t tt "

020d Lo Luciano Twitter Video 2 (CD) | " 4 "

020e Lo Luciano Twitter Video 3 (CD) KN u " 4
Google Subscriber Information

020F for Lil.bit.hoe666@gmail.com M " " "
Google Records showing

0206 LolucianoAtm@gmail.com " it " i

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 6 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs. Civil/Criminal No. 19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
Defendant’s FaceBook Account 3/4
3
023 rell.smith.106 (CD) 3/3 [3 Tohuronr A.00 an
023A FaceBook Lo Lucci Picture of x " ¥ u
Mercedes
0238 FaceBook Money Choose Up x " " kt
Picture
FaceBook Picture of Defendant
023¢ and Mercedes * " " "
023D FaceBook Picture of Sadie w % " u
FaceBook Certificate of
0236 Authenticity for rell.smith.106 " " " "
024 Photograph of Mercedes 2 /zs 2 } Ww En'ca ty
024A Photograph of Sadie rY u tl 4
Photograph of Sadie and ;
0248 Defendant at hotel u qu u \
Photograph of Sadie and
024C Defendant walking down hotel is tt y "
stairs
024D Photograph of James Wells " te 4“ "
Photograph of Defendant
0246 getting out of Mercedes « \ Kt "
Photograph of Defendant
024F getting into Mercedes M ‘ "
024G Photograph of Red Chevrolet u ul \ 4
Photograph of Sadie and Erica \
A
0244 inside Chevrolet ‘ u "
024i Photograph of Sadie and Erica 4 y “4 4
024) Screenshot of a Sadie Backpage t Tl mi a
Ad
026 Physical Item: Gun 1 z/tt 2/2X Le bor ty
026a Physical Item: Gun 2 2et 2/28 Lelus \

 

 

 

 

 

 

 
Case 1:19-cr-00369-APM

United States of America

vs.

Terrell Armstead

Document 94 Filed 03/06/20 Page 7 of 10

Civil/Criminal No. _19CR369(APM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
: 3/4
2
028A Photograph of Gun 1 2/28 [re Olas e100 any
0288 Photograph of Gun 2 z[ze 2[es Dla "
Physical Item: Defendant's
029 phone seized during execution 2/23 2/28 Lebue 1"
of search warrant
Physical Item: S.B.’s phone
030 seized during execution of 2/z8 2/[z2 Lebo VV
search warrant
Extraction Report from
031 Defendant's Phone (CD) 3/ 3 2/ 3 Johnson y
Extraction Report from S.B.’s i
032 Phone (CD) a]s 3/3 Tebuson
CV of Intelligence Research
033 Specialist Joshua Kauffman ATF N/A N/A - N/A
3
033A Picture of “Bro’s” holding guns 2 /z 2/22 Olea ia 4.00 coy
Two pictures of Defendant’s
0338 hand 2]4 s/s Tobrusum "
033C Picture of Defendant's hand " " i tu
pointing gun
033D Picture of Defendant pointing \ h 1 "1
gun at Sadie
From the Extraction Report:
034 Texts Between S.B. and u “ N w
Defendant (On CD)
Texts between the Defendant ‘
}
035 and Sadie (June 16, 2018) 3/ 3 tf 3 Sad: € \
Texts between the Defendant
a
036 and Sadie (July 10, 2018) $ ] 3 Is Tehesoy "
Texts between the Defendant .
037 and Sadie (July 30, 2018) 3/s 2/3 Sadie 4
Texts between the Defendant
038 and Sadie (August 6, 2018) 3/s 3/3 Johnsons "
Texts between the Defendant ’
a
039 and Sadie (August 7, 2018) l 3 a/ 3 Sad e x
Texts between the Defendant
3 \
040 and Sadie (August 8, 2018) / 3 3/3 Johuion '
041 Texts between the Defendant $f 3 als Sadie “

 

and Sadie (August 27, 2018)

 

 

 

 

 

 
\

Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 8 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs. Civil/Criminal No. 19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR 1.D. IN SENT INTO
EVIDENCE JURY
(date & time)

Texts between the Defendant 3%

042 and Sadie (August 28, 2018) 3/3 3/ 3 Tohusony Giod an,
Text between Armstead and

3

043 Baca (September 13, 2018) Is 3/ 3 Solbuse "

044 Red Roof Inn Records z[26 2/ wb De Mawo "
Spreadsheets detailing records

046 qe4 from Backpage server (as 2] 27 2{ tT Fos u
explained by Matt Frost) (CD)

048 CV of Dr. Chitra Raghavan 2/4 4 | 4 Ragha VE"W i
Erica and Sadie Backpage Ad ,

049 May 16 2017 2/18 z/2% Ewa i
Erica and Sadie Backpage Ad ‘ i

049A May 22 2017 z[rx | 2/28 Enies {
Backpage Ads posted by

0498 bsadie100@gmail.com 3] t 2/ t Tehuson ‘
Sadie Backpage Ad '

049¢ December 31 2016 a/3 s/s Sadie ‘
S.B. Backpage Ad 3 ' .

049D June 19, 2017 $/s Is Sadie Ml
Sadie’s Arrest Photo ‘

2

049€ From Montgomery County l tu 2 ub De M “wo "

050 6.5.2015

[Entire call] Manassas Jail 2/26 z[ze Di Maveo "
341997898109955 °
1.17.2019

051 [A and 8] | D.C. Jail 3/3 3/3 Trhnson ‘
1547762797 , ‘
10.17.2018 1

060 [A] Montgomery County Jail i uM "
78970596

068 11.23.2018
Montgomery County Jail 2 [zs 2[w Di Maven "

[AB,andCl | 79357214
12.1.2018

069 [A] Montgomery County Jail 3/ 3 sl 3 Tolnsowy u
79730344
3.24.19

072 [A] D.C. Jail 3/3 3/3 Joknson u
1553471524

 

 

 

 

 

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 9 of 10

 

VS,
Terrell Armstead

Civil/Criminal No. _19CR369(APM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
6.6.15 . 3/4
101 [A and B] | Manassas Jail Z/2e 2/s Di Mever 4100 any
341988764986370
6.6.15
102 [A and B] | Manassas Jail 2[vb 3/2e Pi Maver u
342077918234626
From Extraction Report from
Defendant's Phone: Text
103 * messages between O.S. and 2{ U2 2/28 olaa "
Defendant
302 of S.B. Interview
3 — t
1068 March 14 2019 Is s/s '
107 Photographs of Sadie 3/4 3/3 Lock, i
109A Defendant’s Cash App Records 3(s 3/3° Tehur on ]
Cash App Certificate of 2
109b Authenticity Is 3/3. Toburmm N
111 (co) of Defendant and guns 3/% 3(3 Jeers 4
112 Photo of Defendant with Gun 3/ 2 3 / Lu Jehusrurnr it
113 Photo of Defendant's Feet nN i " 4
Snow Bunny Money
114 Photo of Defendant holding a " y " t
stack of money
115 Photo of Defendant with one of tu y v ht
the “Twins
Excerpt from Transcript of
116 Defendant's Guilty Plea from 3] S Z/s — “
Montgomery County
117 Photo of Erica Z/z6 2[tb DiMever "
Proffer of Proof in Support of
z(r?
118A Defendant's Guilty Plea It 2 uy Le bro ‘
Photograph of Defendant's
119 Face Tattoo t/z s[t Toho "
Map of Route from Lusby, MD “
120 to Red Roof Inn, Alexandria “ " "

 

 

 

 

 

 

 
Case 1:19-cr-00369-APM

United States of America

Document 94 Filed 03/06/20 Page 10 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs. Civil/Criminal No. 19CR369(APM)
Terrell Armstead
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
Sadie Backpage Ad . 3/4
123 January 30, 2016 2/46 2b DiMevve 4.00 an
Collage from Defendant's
Zz t "
124 Instagram Account / t si Tohuim
Oath/Yahoo Subscriber Details ~ . t
125 for Love Diamond Monroe 2(z z[r6 DiMaveo
Declaration from Records
n
12Sa Custodian at Oath K " "
127 Photograph of Mary 3)z a/z Tebuso rn ht
128 Photograph of Olga 2/ tb 2/26 DiMeveo I
129 Photograph of Schyler 3/ 3 3ls Telnaes k
Stipulation: Data Extraction ' It
130 From Cellular Telephones e[ee %1 28 _
Excerpt from AT&T records
210 6/5/2015 az a/u Tohmas “ He
Inbox Screenshots and Emails
from the
215 LolucianoATM@gmail.com s/ z 3] 2 Tehason u
Account
Subscriber Information
2 z
216 bsadie100@gmail.com Ie Iv Tobrisn A
Call log from Prince William
217 County Jail 3/2 a[z Tebuso 4 k
6/5/2015
Jessica’s Backpage Ad L
218 May 21-21, 2015 3/z 3[z Sebo n
Excerpt from AT&T Records 1
\
219 May 21-23, 2015 " " "
Excerpt from AT&T Records au aw
220 June 1-3, 2015 . "
Jessica’s Backpage Ad he
1
221 March 27-29, 2015 3ju | sie Se "
Calendars: March — June 2015;
222 January 2016; May 2017; June uM TY f il
2017; June 2018 .
Map of District of Columbia
s —
225 Boundary s/s Is An

 

 

 

 

 

 

10

 
